LODGED

Case 8:20-cr-O0005-DOC Document1 Filed 12/06/19 Pagelof11 Page ID#:1

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

UNITED STATES DISTRICT COURF———sz5—

Central District of California

United States of America
v.
RENE AMBRIZ,

Defendant

 

DEC - 6 2019

  

 

 

ILE
CLERK, U.S. DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
BY DEPU

TY,

 

A &

€ a Fh i € ¥ < O by
Case Nosy i \ : by) = ws ww

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of October 30, 2019 in the county of Orange in the Central District of California, the

defendant violated:
Code Section

18 U.S.C. § 922(g)(1)

This criminal complaint is based on these facts:

Please see attached affidavit.
MS = Lt }

[Continued on the attached sheet.

“J

o

nm 9

{
L-a |

MIA ALITA
ANIA AA

).
ia 7

TOA Pier ar
tine ka bo da

Le}tad >

: 3 a
Sworn to before me and signed in my presence.

la ul 12

Date:

City and state: Santa Ana, California

Offense Description

Felon in Possession of a Firearm

[Sf

Complairiant’s signature

Farshid Hashempour, Task Force Officer, FBI

Printed name and title

AUTUMN D. SPAETH

 

Judge's signature

Hon. Autumn D. Spaeth, U.S. Magistrate Judge

Printed name and title

 
Case 8:20-cr-00005-DOC Document1 Filed 12/06/19 Page2of11 Page ID #:2

AFFIDAVIT
I, Farshid Hashempour, being duly sworn, hereby declare and
state as follows: | |
I. INTRODUCTION
1, I am a Detective with the Santa Ana Police Department
(“SAPD”) and also a federally deputized Task Force Officer
(“TFO”) presently working with the Federal Bureau of
Investigation (“FBI”). As a TFO with the FBI, I am an
investigative or law enforcement officer of the United States
within the meaning of 18 U.S.C. § 2510(7), and I am empowered by
law to conduct investigations and make arrests for offenses

enumerated in 18 U.S.C. § 2516.

Nee

T am assigned to the Orange County Violent Gang Task
Force (“OCVGTF”’). The OCVGTF is composed of federal and local
law enforcement agencies, including, but not limited to, the FBI,
the SAPD, and detectives from the Anaheim Police Department. . The
OCVGTF is responsible for, among other things, investigating
violations of federal law committed by criminal street gangs, the
Mexican Mafia, and other violent criminal organizations in Orange
County. Prior to this assignment with the FBI, I was a SAPD
Police Officer and have been so employed for approximately
eighteen years.

3. T have specialized training and experience in
investigations of narcotics trafficking and criminal street
gangs. During my tenure as a Police Officer, as well as an FBI

TFO, I have conducted and participated in numerous investigations
Case 8:20-cr-00005-DOC Document1 Filed 12/06/19 Page 3o0f11 Page ID#:3

of criminal activity, specifically including narcotics
trafficking and violent offenses committed by street gangs.
Since joining the OCVGTE in 2010, I have specialized in
investigations of the Mexican Mafia and its subordinate gangs in
Orange County. As a part of these investigations, I have also
learned about the drug trafficking organizations that supply
street gangs with illegal narcotics.

It. PURPOSE OF AFFIDAVIT

 

4, This affidavit is made in support of a criminal
complaint against and arrest warrant for RENE AMBRIZ (“AMBRI2”),
for a violation of Title 18, United States Code, Section
922(g) (1) (felon in possession of a firearm).

5. The facts set forth in this affidavit are based upon
information obtained from other law enforcement personnel, my
personal knowledge, and my training and experience. This
affidavit is intended to show merely that there is sufficient
probable cause for the requested complaint and warrant, and does
not purport to set.forth all of my knowledge of or investigation
into this matter. Unless specifically indicated otherwise, all
conversations and statements described in this affidavit are
related in substance and in part only.

TIT. SUMMARY OF PROBABLE CAUSE

6. On October 30, 2019, SAPD Gang Detectives G. Bodnar
and BE. Martinez were working together in a marked unit in a Gang
Suppression capacity. At approximately 5:00 p.m., the SAPD

Detectives were driving through a known gang neighborhood when
Case 8:20-cr-O0005-DOC Document1 Filed 12/06/19 Page 4of11 Page ID#:4

they observed a vehicle with tinted windows back out of the
driveway of a residence. The Detectives initiated a traffic
stop on the vehicle for the tinted front windows, a violation of
the California Vehicle Code. The Detectives approached the ;
vehicle and contacted the driver, identified as AMBRTZ. While
speaking to AMBRIZ, one of the Detectives observed in plain view ._
a speed loader containing ammunition on the center console of
the vehicle. A speed loader is a device used to reduce the time
and/or effort needed to reload a firearm. AMBRIZ and his
passenger were removed from the vehicle and handcuffed while the
Detectives conducted a search of the vehicle. .

7. During the search of the vehicle, Detectives found
that the speed loader held six rounds of .357 caliber
ammunition. As they continued to search the vehicle, a silver
Smith and Wesson revolver, bearing serial number 9K9736, was
found under the driver’s seat of the vehicle. The Detectives
conducted an interview of the passenger in the vehicle who
denied seeing the ammunition on the center console or knowing
about the firearm in the vehicle. AMBRIZ waived his Miranda
Rights and denied knowing about the ammunition in the center
console before requesting an attorney. AMBRIZ also refused to
provide a buccal swab of his DNA when Detectives asked if he was
willing to provide a sample. AMBRIZ was booked on a variety of
weapons related charges. As explained below, at the time,

AMBRIZ was a convicted felon.
Case 8:20-cr-O0005-DOC Document1 Filed 12/06/19 Page5of11 Page ID#:5

IV. STATEMENT OF PROBABLE CAUSE

 

A. October 30, 2019 Arrest of AMBRIZ

8. I have reviewed police reports prepared by SAPD
Detective G. Bodnar and Crime Scene Investigator M. Maiocco
regarding the incident occurring on or about October 30, 2019,
involving the arrest of AMBRIZ. Based on my review of the
reports and my discussion with Detective Bodnar, I have learned
the following facts:

a. On October 30, 2019, SAPD Detectives G. Bodnar
and E. Martinez were working together in a Gang Suppression
capacity in a marked SAPD vehicle. At approximately 5:00'p.m.,
Detective Bodnar and Detective Martinez were travelling
eastbound in a known gang neighborhood, which is also the
general location where there have been previously reported
incidents of assaults, shootings and robberies. As the Gang
Detectives were driving down West Brook Street, they observed a-
White Scion IM, with California license plate number 8KTD161,
back out of the driveway to the residence at 1001 West Brook
Street, Santa Ana, California. The Scion had tinted front
windows and no front license, in violation of the California
Vehicle Code. The Scion briefly stopped in the middle of the
street before abruptly pulling into the driveway located across
the street at 1002 West Brook Street. The Detectives initiated
a traffic stop on the vehicle for the aforementioned California
Vehicle Code violation.

b. Initially, as Detective Martinez and Detective

Bodnar exited their marked police unit, Detective Bodnar
Case 8:20-cr-00005-DOC Document1 Filed 12/06/19 Page6of11 Page ID #:6

observed the vehicle’s reverse lights illuminated, giving the
appearance that the driver may attempt to back the vehicle out
of the driveway. The driver of the Scion then appeared to shift
the vehicle into the drive position and drove forward into the
driveway of 1002 West Brook Street. Detective Martinez and
Detective Bodnar walked towards the vehicle and heard a loud
clanking noise, similar to a metallic object hitting something
inside the vehicle. This sound gave the Detectives the
impression that the occupant may have been trying to conceal a
firearm or other weapon. Detective Martinez contacted the
driver, identified as AMBRTIZ, a documented West Myrtle Street
gang member that both Detectives recognized from prior police
-contacts. AMBRIZ had a passenger in the vehicle, who was
identified as Clarissa Wilkinson. Wilkinson was determined to
be the registered owner of the Scion IM AMBRIZ was driving. |
Cc. Approximately two to three weeks prior to this
traffic stop, the SAPD Gang Unit had obtained information that
AMBRIZ may be in possession of a firearm. While Detective
Martinez was speaking to AMBRIZ on the driver’s side of the
Scion, Detective Bodnar observed a speed loader for a revolver
that appeared to be loaded with live ammunition on the center
console. A speed loader is a device used to reduce the time
and/or effort needed to reload a firearm. Detective Bodnar
alerted Detective Martinez to the presence of the ammunition in
the vehicle. Detective Bodnar also noticed that AMBRIZ was
acting extremely nervous and not obeying the commands given by

Detective Martinez.
Case 8:20-cr-00005-DOC Document 1 Filed 12/06/19 Page 7 of 11 Page ID #:7

f

d. Based on their belief that AMBRIZ was possibly in
the possession of a firearm accompanied by the presence of
ammunition in close proximity to AMBRIZ, the Detectives removed
AMBRIZ and Wilkinson from the vehicle and placed them in
handcuffs. While the Detectives walked AMBRIZ to be placed in a-
marked police unit, AMBRIZ appeared to speak to himself in
apparent disappointment. Wilkinson was also placed in the
backseat of a marked police vehicle.

e. During a search of the vehicle, Detective Bodnar
examined the speed loader previously seen on the center console
and confirmed that it was loaded with six rounds of .357 caliber
Winchester ammunition. Detective Bodnar continued his search
and found a revolver in a black holster under the driver’s seat,
where AMBRTZ was previously seated. Detective S. Lopez, who
also arrived to assist with the investigation, assisted with the
search and found a clear plastic baggie containing an off white
crystal like substance, which resembled methamphetamine, on the
rear driver’s side floorboard. The substance and its packaging |
were later found to weigh approximately .3 grams.

£. SAPD Crime Scene Investigator M. Maiocco
responded to the scene and recovered the revolver from under the
driver’s seat. The revolver was identified as a chrome colored
.357 caliber-Smith & Wesson revolver with black grips, bearing
serial number 9K9736. The revolver was loaded with six rounds
of .357 Winchester ammunition similar to the cartridges found in
the speed loader on the center console. Investigator Maiocco

collected a biclogical swab from the weapon’s trigger, grip and
Case 8:20-cr-00005-DOC Document1 Filed 12/06/19 Page 8of11 Page ID #:8

cylinder release. The e revolver, speed loader and ammunition
was later booked into evidence at the Santa Ana Police
Department.

g. Detective Martinez and Detective Bodnar then
spoke to Wilkinson, who not handcuffed and understood she was
not under arrest. Wilkinson denied knowing a firearm was in her
vehicle and denied seeing the ammunition on the center console
even though it was located inches away from where she was
seated. Wilkinson said her DNA would not be on the firearm and
consented to providing a buccal swab, which was later collected
by Investigator Maiocco.

h. Detective Martinez and Detective Bodnar
transported AMBRIZ to the Santa Ana Jail, where Detective Bodnar
read AMBRIZ his Miranda Rights verbatim from a Santa Ana Police
Department Advisement of Rights Form. AMBRIZ acknowledged his
rights and denied knowing the ammunition was on the center
console before requesting an attorney, which concluded their
interview of AMBRIZ. AMBRIZ refused to provide a buccal swab
for purposes of DNA comparison.

i. A records check of the firearm’s serial number
revealed that it was registered to Christopher Decker out of
Azusa, California. Mr. Decker has not been contacted regarding

the status of the firearm since the time of AMBRIZ’s arrest.

 

B. AMBRIZ’s Criminal History
9. IT have reviewed AMBRIZ’s criminal history for felony
convictions. Based on my review of those records, I have learned
Case 8:20-cr-00005-DOC Document 1 Filed 12/06/19 Page 9 0f11 Page ID #9

that AMBRIZ was convicted of the following felonies on or about
the dates specified below:

a. On September 19, 2007, for possession of firearm
by probationer, in violation of California Penal Code (“CPC”) §
12021 (d) (1), and participation in a criminal street gang, in
violation of CPC § 186.22(a), in the Orange County Superior
Court, Case No. O7CF2617, for which he was sentenced to three
years’ probation and 270 days in jail;

b. On May 5, 2009, for grand theft by servant, in
violation of CPC § 487(b) (3), in the Orange County Superior
Court, Case No. O8CF3161, for which he was sentenced to 2 years
in prison;

Cc. On October 30, 2012, for possession of a stolen
vehicle, in violation of CPC § 496D(a), and obstruction of a
public officer, in violation of CPC § 148(a)(1),. in the Orange
County Superior Court, Case No. 11CF1324, for which he was
‘sentenced to 3 years in prison;

d. On December 2, 2015, for prohibited person in
possession of ammunition, in violation of CPC § 30305(a) (1), and
felon in possession of a firearm, in violation of CPC §
29800(a) (1), in the Orange County Superior Court, Case No.
14CF1792, for which he was sentenced to 3 years in prison; and

e. On October 31, 2017, for felon in possession of a

firearm, in violation of CPC § 29800(a) (1), and for armed felon
Case 8:20-cr-00005-DOC Document1 Filed 12/06/19 Page 10o0f11 Page ID #:10

with prior violent offense, in violation of CPC § 29900(a) (1),
in the Orange County Superior Court, Case No. 16CF3238, for
which he was sentenced to 16 months in prison.

Cc. Interstate Nexus

10. On December 4, 2019, I contacted FBI Special Agent
(“SA”) and Firearms Instructor, Arrin Langdon, regarding the
weapon and ammunition recovered in this case. On December 4,
2019, SA Langdon examined the firearm and ammunition seized as
evidence by SAPD on October 30, 2019, for purposes of
determining whether the firearm and ammunition had traveled in
interstate or foreign commerce. During his review of the
firearm and ammunition, SA Langdon determined that the firearm
and ammunition recovered during the aforementioned traffic stop
were the following:

11. A Smith and Wesson, model 66, .357 caliber revolver
bearing serial number 9K9736. Based on SA Langdon’s review of
the firearm, SA Langdon informed me that the revolver was |
manufactured in Massachusetts. SA Langdon determined that the
firearm is a firearm as defined in Title 18, United States Code,
Chapter 44, Section 921(a) (3) and had to have moved through
interstate commerce given that it was recovered in California.

12. Twelve rounds of .357 caliber ammunition, stamped
“Winchester .357 MAG.” Based on SA Langdon’s review of the
ammunition, SA Langdon informed me that it was manufactured in
either Mississippi, Illinois or internationally. SA Langdon
determined that the ammunition identified in this report is

ammunition as defined in Title 18, United States Code, Chapter
Case 8:20-cr-00005-DOC Document1 Filed 12/06/19 Page11o0f11 Page ID#:11

44, Section 921(a) (17) (A), and had te kewe moved through either
interstate or foreign commerce given that it was recovered in
California.
V. CONCLUSION
13. For all the reasons described above, there is probable
cause to believe that AMBRIZ has committed a violation of Title
18, United States Code, Section 922(g) (1) (felon in possession

of a firearm).

io/
FARSHID HASHEMPOUR
Task Force Officer, FBI

Detective, SAPD

Subscribed to and sworn
before me this (g_ day of
December 2019.

AUTUMN D. SPAETH

HONORABLE AUTUMN D. SPAETH
UNITED STATES MAGISTRATE JUDGE

 

10
